Case 1:20-cv-00694-PAB-NYW Document 130 Filed 08/10/21 USDC Colorado Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

   Civil Action No. 20-cv-00694-PAB-NYW

   MOSTAFA KAMEL MOSTAFA,

          Plaintiff,

   v.

   MERRICK B. GARLAND, in his official capacity as United States Attorney General,
   CHRISTOPHER WRAY, FBI Director, in his official capacity,
   MICHAEL CARVAJAL, BOP Director, in his official capacity,
   B. TRUE, ADX Warden, in his official capacity,
   UNKNOWN SAMs OPERATIVES, in their official capacities,
   MACMILLAN, ADX Facilities Department, in his official capacity,
   FOLLOWS, ADX Medical Department Manager, in her official capacity,
   PARRY, ADX Officer, in his individual capacity,
   AVERIT, ADX Officer, in his individual capacity,
   GARDUNO, ADX Lieutenant, in his individual capacity,
   LOWE, ADX officer, in his official capacity,
   NORJANO, ADX Officer, in his official capacity, and
   WILLIAM, ADX Nurse, in his official capacity,

          Defendants.


                                        MINUTE ORDER

   Entered by Magistrate Judge Nina Y. Wang

           This civil action comes before the court on Defendants’ Motion for a Two-Week Extension
   of Time to File a Reply in Support of Motion for Partial Summary Judgment (ECF No. 102) (or
   “Motion for Extension of Time”) [#128, filed August 10, 2021], which has been referred to this
   Magistrate Judge pursuant to 28 U.S.C. § 636(b), the Order Referring Case dated June 10, 2020
   [#12], and the Memorandum dated August 10, 2021 [#129].

          IT IS ORDERED that:

          (1)     Defendants’ Motion for Extension of Time [#128] is GRANTED;

          (2)     Defendants shall FILE their Reply to the Motion for Partial Summary Judgment
                  [#102] on or before August 27, 2021; and
Case 1:20-cv-00694-PAB-NYW Document 130 Filed 08/10/21 USDC Colorado Page 2 of 2




         (3)   A copy of this Minute Order, marked as legal mail, shall be sent to the following:

                              Mostafa Kamel Mostafa #67495-054
                              FLORENCE ADMAX
                              U.S. PENITENTIARY
                              Inmate Mail/Parcels
                              PO BOX 8500
                              FLORENCE, CO 81226


   DATED: August 10, 2021




                                                2
